In the bill of exceptions error is assigned on the overruling of a demurrer to a petition for mandamus. It does not appear that mandamus absolute has been granted, and no error is assigned on such a judgment. We have several times ruled that a writ of error of this character is premature. Bridges v. Poole,  176 Ga. 500 *Page 484 
(168 S.E. 577); Board of Education of Miller County v. Sheffield,  177 Ga. 100 (169 S.E. 302); Ramsey v. Mingledorff,  183 Ga. 701 (189 S.E. 521). The writ of error is dismissed, with direction that the plaintiff in error be allowed to file the copy of the bill of exceptions in the superior court, as exceptions pendente lite.
Writ of error dismissed, with direction. All the Justicesconcur.
        No. 13763. JUNE 16, 1941. REHEARING DENIED JULY 9, 1941.